Citation Nr: 1530446	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  13-34 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  He died in May 2012, and the appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Philadelphia Pa, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In January 2014 correspondence the Veteran's representative called the Board's attention to the fact that in her substantive appeal the appellant had requested a videoconference hearing before the Board.  Because the Board may not proceed with adjudication of the appellant's claims without affording her an opportunity for a hearing, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See  38 U.S.C.A. § 7107(b) and  38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the appellant for a videoconference hearing before the Board.  She and her representative should be notified of the hearing date, location, and time.  The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

